Ms. Jean C. Graham Office of the Governor Executive Chambers 136 State Capitol Denver, Colorado 80203
Dear Ms. Graham:
QUESTION PRESENTED AND CONCLUSION
I am writing in response to your request for an attorney general's opinion regarding the following question:
May the chairman of the Arts and Humanities Council, appointed on February 18, 1968, serve in that position until June 30, 1980?
     My conclusion is "yes."  The current chairman's term expires June 30, 1980.
ANALYSIS
C.R.S. 1973, 23-9-101 et seq., as amended, establishes the State Council on the Arts and Humanities and further provides, in C.R.S. 1973, 23-9-103(3) that:
     The governor shall appoint a chairman of the council. . . . He shall serve at the pleasure of the appointing governor, but not longer than two consecutive terms, and shall not be eligible for reappointment during the two-year period following the expiration of his terms. . . .
A term on the council is for a period of 6 years commencing on July 1 of the year of appointment. (C.R.S. 1973, 23-9-103(2).
SUMMARY
You have stated that the current chairman was appointed on February 18, 1968. Under C.R.S. 1973, 23-9-103(2), his first term of office commenced on July 1, 1968 and, as you have stated, he continued to a second term on July 1, 1974 at the pleasure of the governor. It is therefore my opinion that his second term shall expire on June 30, 1980.
I hope that this opinion sufficiently addresses your inquiry.
Very truly yours,
                              J.D. MacFARLANE Attorney General
ARTS AND HUMANITIES TERM OF OFFICE PUBLIC OFFICE
C.R.S. 1973, 23-9-103
EXECUTIVE BRANCH Governor, Office of HIGHER EDUCATION, DEPT. OF Arts  Humanities
If the chairman of the Arts and Humanities Council was appointed February 18, 1968, under C.R.S. 1973, 23-9-103, he may serve at Governor Lamm's pleasure until June 30, 1980.